Citation Nr: 1205988	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  05-08 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for residuals of a right ankle fracture.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California which, in pertinent part, denied the Veteran's claim for service connection for residuals of a right ankle fracture.  A September 2003 rating decision continued this denial.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran failed to report for a RO (Travel Board) hearing in May 2009.  His hearing request is therefore deemed to be withdrawn.  38 C.F.R. § 20.704(d) (2011).

The instant matter was remanded by the Board in August 2009 and September 2010 for additional development.  The case has now returned to the Board.


FINDING OF FACT

The Veteran's current right ankle disability was not present in service or for many years thereafter and is not etiologically related to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for right ankle disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (CVAC) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided with VCAA notice in an August 2002 letter with regards to instant claim.  This letter provided notice as to what evidence was required to substantiate his claim.  This letter informed him of what evidence VA would obtain, of what evidence he was expected to provide, and of what assistance the VA could provide the Veteran in obtaining evidence from other agencies.  This letter provided proper preadjudication notice under Pelegrini.  The elements of proper Dingess notice were provided in a March 2006 letter, after the initial adjudication of the claim.

The timing deficiency with regard to the March 2006 letter was cured by the readjudication of the claim in the November 2008 supplemental statement of the case (SSOC).  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  In addition, the Veteran has not alleged prejudice with regard to any notice deficiencies.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA has met the duty to assist the Veteran in the development of the instant claim.  The evidence of record includes the service treatment records, VA treatment records, various private treatment records, Social Security Administration (SSA) records and the VA examination reports.  

A July 2011 Memorandum determined that clinical records from the base clinic at Fort Ord were unavailable and determined that further attempts to obtain these records would be futile.  Although the Veteran has reported post-service private treatment for a 1971 right ankle fracture, he did not provide an appropriate authorization which would allow VA to obtain such records.  VA is only obligated to obtain records that are adequately identified and for which necessary releases have been submitted.   38 C.F.R. § 3.159(c)(1).

In its August 2009 remand, the Board instructed that a letter be sent to the Veteran asking him to identify the location of his in-service treatment for his right ankle fracture and that any such identified records be obtained.  A VA orthopedic examination was then to be conducted to determine the nature and etiology of this claimed disability.  An August 2009 letter requested that the Veteran provide the location of his in-service treatment for his claimed right ankle fracture and a VA orthopedic examination was conducted in January 2010.

The Board again remanded this matter in September 2010 and instructed that copies of in-service treatment records from Fort Ord be obtained.  The Veteran was to be contacted and asked to provide information regarding his post-service right ankle injury and sign any necessary release forms to obtain records.  A VA orthopedic examination was then to be conducted if additional service records were located.  A September 2010 letter requested that the Veteran provide this information regarding post-service ankle injuries and complete any appropriate authorization forms.  A VA orthopedic examination was conducted in January 2011.  The Board therefore concludes that there has been substantial compliance with the terms of the previous remands.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Thus, there is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  Therefore, the Board determines that VA has made reasonable efforts to the assist the Veteran in obtaining the evidence necessary to substantiate the instant claim.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For injuries that are alleged to have been incurred in combat, 38 U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of proof to determine service connection.  VA regulations provide that in the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of service, even though there is no official record of such incurrence or aggravation. See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, the reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either current disability or nexus to service, both of which generally require competent medical evidence.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).

Certain chronic disabilities such as arthritis are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Right Ankle Claim

The Veteran claims that his current right ankle disability is the result of a fracture sustained during his advanced individual training (AIT).

A March 1968 service entrance examination and a December 1969 service discharge examination were negative for any relevant abnormalities.  In a December 1969 Report of Medical History (RMH), the Veteran indicated that he had a history of a broken ankle.  The remaining service treatment records were negative for complaints, treatments or diagnoses related to an ankle fracture or other ankle disability.

Service personnel records document that the Veteran received AIT at Fort Ord and that he was assigned to 2nd Brigade, D Company in June 1968.  In August 1968, he was re-assigned to the 1st Brigade, D Company.

A March 2002 private chiropractic treatment summary from Dr. W. S. indicated that the Veteran had been receiving treatment since 1970 for injuries sustained in auto accidents, work related injuries and general musculo-skeletal pain caused by the physical nature of his employment.  Any treatment records from this provider dated prior to 1986 had been destroyed.

In a June 2002 private internal medicine evaluation, the Veteran reported generalized joint pain in multiple joints.  There were no complaints related to the right ankle noted.

An August 2002 private neurosurgical evaluation reflected the Veteran's reports of being involved in automobile accidents in 1986, 1991, 1998 and 1999, resulting in injuries to his neck and back.  He slipped and fell at his home in 1989, 1992 and 1996 and had such a fall at a grocery store in 2000.  In addition, he had a prior work-related injury that resulted in a worker's compensation settlement in 2000.  This examiner reviewed and summarized the available private treatment records related to these multiple incidents and there were no complaints or findings related to the right ankle noted.

A February 2003 private chiropractic treatment summary from Dr. W. S. indicated that the Veteran had been treated for a variety of conditions, including right ankle pain.  He has had numerous work related, auto and personal injuries for which he had received treatment for more than twenty years.

A March 2004 private treatment note reflected the Veteran's reports of a history of three ankle fractures that "started in 1968 at war."  Following a physical examination, assessments of post-traumatic degenerative joint disease of the right ankle status-post old ankle injury and possible osteochondritis dessicans (OCD) of the ankle joint were made.

A March 2004 statement from N. N., the Veteran's brother, indicated that he recalled the Veteran breaking his ankle during his AIT and that he required a full ankle cast as a result.  He was able to visit the Veteran on base after this injury and recalled the Veteran's use of crutches and a wheelchair.

In a May 2004 statement, the Veteran wrote he wrote that he broke his right ankle while playing basketball during AIT.  This incident occurred in July or early August 1968 and he was required to complete AIT with another platoon.

A January 2010 VA orthopedic examination reflected the Veteran's reports of chronic right ankle pain since service, mainly when he walked for long periods of time.  He reported that he had fractured his right ankle playing basketball while stationed at Fort Ord.  A cast was placed on his right ankle for six weeks and he was returned to active duty when it was removed.  After service, he fractured the same ankle again and it was again casted for six weeks.  He had not received treatment for his right ankle since that time.  Physical examination of the right ankle revealed intermittent swelling of the lateral malleolus and pain at rest.  An accompanying right ankle X-ray revealed a normal ankle.  Following this examination, a diagnosis of status-post right ankle fracture without residuals was made.  The examiner opined that it was less likely than not that the Veteran's status-post right ankle fracture was caused by or a result of his service as his current X-ray was negative and did not demonstrate degenerative joint disease.  The Veteran had reported a post-service right ankle fracture and he had not complained of right ankle pain since that time.

A January 2011 VA orthopedic examination reflected the Veteran's continued reports of fracturing his right ankle during service and re-fracturing the ankle in 1971.  He had not been treated for this condition since 1971 even though he reported having chronic pain since service that was exacerbated by standing and walking.  The examiner noted that the Veteran's VA treatment records were negative for complaints or treatment related to right ankle pain.  Physical examination revealed right ankle tenderness.  An accompanying right ankle X-ray was normal.  Following this examination and a review of the Veteran's claims file, the examiner noted that the Veteran did not have a current right ankle disability as his right ankle was found to be normal in the recent X-ray.  A review of the service treatment records revealed that there was no medical record of treatment for a right ankle fracture during service.  While the Veteran did report a broken ankle on his separation examination, and assuming that a fracture did occur two years prior to the examination, the fracture was well-healed without evidence of residuals at separation.  The Veteran noted that his present health had been "good" and the physical examination found the lower extremities to be normal.

The Veteran has a current disability as he was assessed as having right ankle degenerative joint disease in a March 2004 private treatment note.  Although the subsequent VA examinations failed to diagnosis him with a disability, the requirement of a current disability is satisfied as one had manifested during the course of the appeal; the Veteran had filed the instant claim in August 2002.  See McClain v. Nicholson, 21 Vet. App. 319, 312 (2007).

In order for the Veteran's current right ankle disability to be recognized as service connected, the medical evidence of record must establish a link between this condition and an in-service injury or disease or that arthritis manifested to a compensable degree within one year of service discharge.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.307, 3.309; Shedden and Hickson, supra.  Although the March 2004 private treatment note appears to suggest that the Veteran's right ankle disability was incurred "at war," the Veteran has not alleged combat service and his DD-214 is negative for foreign service.

While the relevant clinical records from Fort Ord were not available, the Veteran's service records of record appear to confirm his report of a right ankle fracture.  He reported a history of a broken ankle in a December 1969 RMH and his service personnel records document his assignment to another unit during AIT, which is consistent with his reports that he completed AIT with another unit due to his injury.  In addition, the March 2004 statement from the Veteran's brother further supports his contention that he sustained a right ankle fracture during AIT.

The Veteran's December 1969 service discharge examination found the Veteran's lower extremities to be normal and was negative for any relevant abnormalities.  The clinical evidence is negative for a right ankle disability until 2004, nearly 25 years after service.  Both the January 2010 and January 2011 examiners declined to find a nexus between the Veteran's right ankle disability and service and provided a detailed rationale to support their opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion depends on its rationale and consideration of an accurate record).  No other medical opinion suggesting such a nexus has been submitted.  

The Veteran has alleged a continuity of right ankle symptomology since service.  However, the August 2002 neurosurgical evaluation indicated that the Veteran received treatment for no fewer than four post-service automobile accidents, four slip and fall accidents and one cumulative work-related injury.  The March 2002 private chiropractic summary from Dr. W. S. indicated that the Veteran had been receiving treatment at that facility since the 1970s.  However, this provider had described extensive post-service treatment for a variety of orthopedic conditions without complaints related to his right ankle noted.  Although the Veteran reported that he did not receive treatment for his right ankle since the 1971 post-service fracture, a February 2003 private chiropractic summary from Dr. W. S. indicated that the Veteran had been treated for a right ankle pain.  Therefore, in light of these inconsistencies, the Board finds the Veteran's reports regarding a continuity of symptomology are not credible. 

The Veteran is not competent to opine as to the etiology of his current right ankle disability as it requires medical and scientific expertise and study to be able to provide such an opinion.  While a layperson can provide evidence as to some questions of etiology or diagnosis, the question of a medical relationship between his current lumbar spine disability and service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Cf. Jandreau and Barr, supra; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  This is particularly so in the instant claim where the Veteran has reported a post-service right ankle fracture and multiple post-service traumatic orthopedic injuries.  Thus, the Veteran is not competent to opine on this question, and his statements asserting a relationship between his current lumbar spine disability and service are not probative as to this question.

Arthritis is considered a chronic disease under the provisions of 38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  As such, if manifested to a compensable degree within one year of service, service connection will be presumed.  If the disease is manifested in service and at any time thereafter, service connection will also be conceded.  38 C.F.R. § 3.303(b).  In this case there is no evidence that arthritis was manifested to a compensable degree prior to the initial assessment of degenerative joint disease in 2004.

As the evidence is against finding a nexus between residuals of a right ankle fracture and service, reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for residuals of a right ankle fracture is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


